Citation Nr: 1242070	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-39 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active military service in the United States Navy from August 1967 to December 1968, including over a year in Vietnam.  He subsequently had active military service in the United States Army from November 1971 to November 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that, in part, denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  


FINDING OF FACT

The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether his currently diagnosed bilateral hearing loss is related to acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal (service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II. The Merits of the Claim

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he currently suffers from bilateral hearing loss due to noise exposure from explosions and rifle fire related to his duties while on active duty in the Navy in Vietnam and/or due to noise exposure from power generator equipment related to his duties in the Army.  He maintains that his bilateral hearing loss is related to his in-service noise exposure.  The appellant's service personnel records reflect that he served in Vietnam for approximately 13 months and that he worked as a power generator equipment repairman while in the Army.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A problem hearing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The determination of whether a veteran has a compensable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

Review of the appellant's service medical treatment records reveals that during examinations conducted between June 1964 (when he enlisted in the Navy Reserve) through December 1965, the appellant's hearing acuity was measured by whispered and/or spoken voice (15/15 bilaterally).  On an audiological ASA evaluation accomplished in November 1968 at the time of the appellant's separation from the Navy, converted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
20
20
20
5
5
20
10

The appellant underwent an Army induction examination in November 1971.  He was afforded audiometric testing and the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
N/A
15
LEFT
15
10
15
N/A
20

The appellant subsequently underwent audiometric examination in June 1972; the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
N/A
10
LEFT
15
15
15
N/A
15

The appellant underwent an Army service separation examination in September 1973; his ears were described as clinically normal.  It does not appear that any audiometric testing was accomplished at that time.

The appellant underwent VA audiometric testing in March 2008; the examiner did not have access to the appellant's claims file.  The appellant reported military noise exposure from tanks, explosions and rifle fire while he was in Vietnam.  Post-service, he had occupational exposure while working as a metal grinder (with hearing protection) for seven years.  He subsequently worked for the post office for 26 years.  The appellant denied recreational noise exposure post-service.  The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
35
LEFT
20
25
35
60
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The left ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The examiner stated that without access to the appellant's service medical treatment records, the etiology of his current hearing loss could not be accomplished without resorting to speculation.

The appellant also underwent VA audiometric testing in October 2008; the examiner reviewed the claims file.  The appellant reported the same military and post-service noise exposure as before.  The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
40
LEFT
15
25
40
55
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The examiner noted that the appellant had not had an audiogram at the time of his service separation in November 1973.  The examiner also noted that the appellant had had significant noise exposure both during service and after service and essentially concluded that it was not possible to attribute the etiology of his current hearing loss to one over the other without resort to speculation.

The evidence unfavorable to the claim for service connection consists of the Army service separation examination report which contains no mention of hearing loss and the many years between service and clinical documentation of hearing loss in either ear that met the requirements of 38 C.F.R. § 3.385.  

As to the March 2008 audiology opinion, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

A medical examination has been found inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  Barr, 21 Vet. App. at 311.  The March 2008 VA audiological examiner did not review the claims file and therefore, the audiologist's opinion was based on an incomplete review of the records in the claims file.  In fact, the examiner cited the lack of access to the complete record as the reason an opinion could not be provided.  Thus, that audiology report is of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss, and that he served as a power generator equipment repairman while he was on active duty in the Army.  Based on the appellant's service record, it may be assumed that he experienced noise trauma associated with his Army duties.  See VA Fast Letter No. 10-35 (Sept. 2, 2010).  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, increases in the appellant's hearing thresholds were documented in his service medical treatment records.  For example, comparing the November 1971 the puretone threshold results, in decibels, with the June 1972 results, there was a shift of 10 decibels in the right ear at 500 Hertz with additional shifts of 10 and 5 decibels, respectively, at 1000 and 2000 Hertz in the right ear.  There also was a shift from 10 to 15 in the left ear at 1000 Hertz.  In addition, the October 2008 VA audiological opinion intimates that the appellant's hearing loss is attributable to acoustic trauma and the examiner stated that the appellant had experienced acoustic trauma both in-service and after service.  The examiner indicated that either could have caused the current hearing loss.

Therefore, the evidence for and against the Veteran's claim for service connection for bilateral hearing is at least in approximate balance.  The Board will resolve any doubt in the Veteran's favor and finds that the Veteran's bilateral hearing loss is as likely the result of his noise exposure in service as it is the result of some other factor or factors.  Accordingly, service connection is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


